DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               CANDACE SIMS,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2592

                          [December 20, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 2005CF015558BXX.

   Candace Sims, Ocala, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.